Citation Nr: 1431807	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  13-23 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to an initial compensable evaluation for bilateral inguinal hernia prior to April 28, 2014, and for an evaluation in excess of 10 percent from that date.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.

The Veteran served on active duty from September 1955 to August 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In December 2013, the Veteran provided testimony on the issue of entitlement to an initial compensable evaluation for bilateral inguinal hernia at a hearing before the undersigned in Washington, D.C.  A transcript of the hearing is of record.

In January 2014, the Board remanded the case for further development of the inguinal hernia rating issue.  At that time, the Board noted that the Veteran had also perfected an appeal of a February 2011 rating decision that denied his claims of service connection for bilateral hearing loss, left and right ankle disabilities, and left and right knee disabilities.  On a VA Form 9 received in August 2012, the Veteran had indicated that he wished to have a videoconference hearing with respect to these issues.  While the Veteran had subsequently appeared in Washington and provided testimony on the inguinal hernia rating issue (which had been perfected by a VA Form 9 received in September 2013), it was not clear when the case was previously before the Board in January 2014 whether or not he continued to desire a videoconference hearing on the service connection issues.  Pursuant to the Board's remand, the Veteran was contacted for clarification.  An April 2014 report of contact noted that the Veteran did not wish to have another Board hearing on the remaining issues; thus, the Board will proceed with consideration of the service connection issues.

Subsequent to the Board's remand, a May 2014 rating decision increased the initial rating of the Veteran's bilateral inguinal hernia disability to 10 percent, from April 28, 2014.  That rating decision also granted service connection for a scar as residual of hernia surgery and assigned a 10 percent rating for the scar; the Veteran has not disagreed with that rating and it will not be addressed in this decision.

The issues of entitlement to service connection for right and left knee disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A hearing loss disability by VA standards is not shown for either ear.

2.  There are no current residuals of right ankle sprain during service; and the medical evidence of record does not show that any current right ankle condition is related to any disease or injury incurred in or aggravated by service.

3.  There are no current residuals of left ankle injury during service; and the medical evidence of record does not show that any current left ankle condition is related to any disease or injury incurred in or aggravated by service.

4.  Prior to April 28, 2014, the Veteran had bilateral hernias that were small or reducible, and without true hernia protrusion, and, following his hernia surgery in November 2010, December 2010 VA examination found that no inguinal hernias were palpated.  

5.  From April 28, 2014, the Veteran has a reducible postoperative hernia on the left, but no hernia on the right.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for service connection for a right ankle disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2013).

3.  The criteria for service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2013).

4.  The criteria for a compensable rating for bilateral inguinal hernia prior to April 28, 2014, and a rating in excess of 10 percent from that date, have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7338 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

The Veteran was provided pre-adjudication notice by letter dated in August 2010 with respect to the service connection issues.  The letter advised the Veteran of the elements required to establish entitlement to service connection, including the disability rating and effective date elements.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Accordingly, once service connection was granted and a rating and effective date were assigned, section 5103(a) notice was no longer required with respect to the issue involving the initial disability rating assigned for inguinal hernia. 

VA has obtained service treatment records; VA treatment records; and private medical records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  The Veteran was provided with VA examinations in September 2010, December 2010, July 2012, and April 2014.  The examinations are adequate, as they contain sufficient information to rate the Veteran's service connected disability under the applicable Diagnostic Codes and to evaluate his service connection claims.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claim file and he has not contended otherwise.   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Accordingly, the appellant is not prejudiced by a decision at this time.






Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis is a chronic condition listed under 38 C.F.R. § 3.303(b); as such, 38 C.F.R. § 3.303(b) is applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In contrast, the issues of service connection for hearing loss and for ankle and knee disabilities other than arthritis are not chronic conditions under 38 C.F.R. § 3.303(b) and will be adjudicated using the general principles of service connection. 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The service treatment records do not show any complaints or findings related to hearing loss.  The service separation examination in July 1959 noted whispered voice hearing testing of 15/15 in each ear.

On audiological evaluation in March 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
20
20
LEFT
25
15
20
25
20

On the authorized audiological evaluation in October 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
20
LEFT
20
20
20
20
20

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The examiner noted that the Veteran reported "no hearing loss."  The examiner noted normal hearing sensitivity for adjudication purposes bilaterally.

The Veteran has not been shown to have a hearing loss disability as defined by 38 C.F.R. § 3.385.  There is no competent evidence of hearing loss in either ear for VA purposes at any time either in service or at present.  The relevant question at issue is whether the Veteran has a hearing disability at present, as defined by 38 C.F.R. § 3.385, so as to meet the criteria for service connection for defective hearing.  The Veteran was examined by VA and the diagnostic findings from the audiological examination in October 2010 failed to show a right or left ear hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  

The audiological findings on the VA examinations did not show an auditory threshold greater than 25 decibels at any of the relevant ear frequencies or a speech recognition score less than 94 decibels in either ear.  

Given the lack of competent diagnostic evidence showing that the Veteran has a hearing disability in either ear at present, as that term is defined in 38 C.F.R. § 3.385, service connection for hearing loss is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Right Ankle

The service treatment records show that in April 1958 the Veteran reported swelling of the right ankle.  On orthopedic consultation in May 1958, he reported a swollen, red, hot right ankle twice per year for the past three years.  There was no history of trauma.  Examination showed a slightly swollen, tender right ankle, with increased temperature.  X-rays were negative.  Sprain of the calcano-fibular ligament was noted, along with "? Traumatic synovitis."  The service separation examination in July 1959 noted normal lower extremities.

A VA general medical examination in December 2000 did not include any complaint or findings related to the right ankle.

On VA examination in September 2010, the Veteran reported onset of right ankle symptoms during service in 1958.  He reported that the acute symptoms diminished, but that he experienced an episodic course since, with increasing intensity and frequency and exacerbations.  Examination showed normal ankle strength, with no effusion and no localized tenderness.  There was no instability or tendon abnormality.  Range of motion was normal, with no pain.  X-ray showed no evidence of bone or joint abnormality.  The examiner stated that the Veteran's right ankle was normal on examination, and that it was less likely as not that any current right ankle disability was caused by or the result of his service.  The examiner noted that the service treatment records did not document objective findings consistent with a high energy or intra-articular injury to the ankle.  "In the absence of such findings a post traumatic or chronic inflammatory process is less likely than not.  Moreover Veteran was active duty for less than 10 years.  Thus, any microtrauma Veteran sustained during active duty, even in aggregate, would be insufficient to initiate and sustain a posttraumatic or chronic inflammatory process, since the literature suggests a 10 year exposure as the threshold value."

On VA examination in July 2012, the Veteran reported a history of bilateral ankle pain since the military.  The examiner stated that the claimed right ankle condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that "the service medical records show two complaints of right ankle swelling and redness with no history of injury and negative X-rays in 1958.  It was diagnosed as possible strain or reactive synovitis.  After that he has no documentation of any ankle issues.  Also, his recent complaint of pain diagnosed as gout is not documented.  Because of the 50 years interval of time the two ankle conditions are not service connected."

During service in 1958 the Veteran was treated for a right ankle sprain, with question of synovitis.  X-rays during service were negative and the service separation examination noted normal lower extremities.  The Veteran contends that he has continued to have right ankle symptoms.  The Veteran is competent to report symptomatology, such as ankle pain, that he experiences.  However he is not competent to diagnose the condition or to state whether any particular currently diagnosed right ankle pathology is related to an inservice cause.  Jandreau, supra.

The VA examiner in September 2010 found essentially a normal right ankle on examination, and found that no right ankle disability was caused by or the result of the Veteran's service.  The July 2012 VA examiner opined that the claimed right ankle condition was less likely than not related to the inservice complaints.

The only competent medical opinions of record are that the Veteran's current right ankle condition is not related to an inservice cause.  The preponderance of the evidence is against the Veteran's claim for service connection for a right ankle disability.  There is no doubt to be resolved; and service connection is not warranted.

Left Ankle

The service treatment records show that in March 1957 the Veteran reported an injury one year ago to his left ankle.  He reported swelling now about the medial malleolus.  X-ray of the left ankle in May 1958 was negative.  The service separation examination in July 1959 noted normal lower extremities.

A VA general medical examination in December 2000 did not include any complaint or findings related to the left ankle.

On VA examination in September 2010, the Veteran reported onset of bilateral ankle symptoms during service.  He reported that the acute symptoms diminished, but that he experienced an episodic course since, with increasing intensity and frequency and exacerbations.  Examination showed normal ankle strength, with no effusion and no localized tenderness.  There was no instability or tendon abnormality.  Range of motion was normal, with no pain.  

The examiner stated that the Veteran's left ankle was normal on examination, and that it was less likely as not that any current ankle disability was caused by or the result of his service.  The examiner noted that the service treatment records did not document objective findings consistent with a high energy or intra-articular injury to the ankle.  "In the absence of such findings a post traumatic or chronic inflammatory process is less likely than not.  Moreover Veteran was active duty for less than 10 years.  Thus, any microtrauma Veteran sustained during active duty, even in aggregate, would be insufficient to initiate and sustain a posttraumatic or chronic inflammatory process, since the literature suggests a 10 year exposure as the threshold value."

On VA examination in July 2012, the Veteran reported a history of bilateral ankle pain since the military.  The examiner stated that the claimed ankle condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that "the service medical records show two complaints of right ankle swelling and redness with no history of injury and negative X-rays in 1958.  It was diagnosed as possible strain or reactive synovitis.  After that he has no documentation of any ankle issues.  Also, his recent complaint of pain diagnosed as gout is not documented.  Because of the 50 years interval of time the two ankle conditions are not service connected."

During service in 1957 the Veteran was treated for left ankle pain, with swelling.  X-rays during service were negative and the service separation examination noted normal lower extremities.  The Veteran contends that he has continued to have left ankle symptoms.  The Veteran is competent to report symptomatology, such as ankle pain, that he experiences.  However he is not competent to diagnose the condition or to state whether any particular currently diagnosed left ankle pathology is related to an inservice cause.  Jandreau, supra.

The VA examiner in September 2010 found essentially a normal left ankle on examination, and found that no left ankle disability was caused by or the result of the Veteran's service.  The July 2012 VA examiner opined that the claimed ankle condition was less likely than not related to the inservice complaints.

The only competent medical opinions of record are that the Veteran's current left ankle condition is not related to an inservice cause.  The preponderance of the evidence is against the Veteran's claim for service connection for a left ankle disability.  There is no doubt to be resolved; and service connection is not warranted.

Increased Ratings

The Veteran seeks higher initial evaluations for his service connected bilateral inguinal hernia disability which was assigned an initial noncompensable rating in the rating decision on appeal, and subsequently assigned a 10 percent rating from April 28, 2014.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.

The disability is currently rated under Diagnostic Code 7338.  Under that code, a noncompensable evaluation is appropriate if the hernia is small, reducible, or without true hernia protrusion; or where it is not operated, but remediable.  A 10 percent evaluation is warranted if a hernia is postoperative recurrent, readily reducible and well-supported by truss or belt.  A 30 percent evaluation is warranted for a small, postoperative recurrent hernia, or unoperated irremediable hernia that is not well-supported by truss, or not readily reducible.  A maximum schedular evaluation of 60 percent is warranted for a large, postoperative recurrent hernia that is not well-supported under ordinary conditions and not readily reducible, when it is considered inoperable.  

A note to Diagnostic Code 7338 provides that a 10 percent evaluation should be added for bilateral involvement, provided that the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent only, added for the second hernia, if the latter is of compensable degree.  

An August 2000 surgical consultation report noted a moderate sized left inguinal hernia and a small right inguinal hernia.  Both were easily reducible.  An October 2000 VA treatment record noted a left inguinal indirect reducible hernia.

On VA examination in December 2000, the Veteran had a small right inguinal hernia and a larger left inguinal hernia, both reducible.   He had not had hernia surgery.  

In November 2010 the Veteran underwent bilateral inguinal hernia repair surgery.

On VA examination in December 2010, the Veteran reported that he had lived with his hernias until a month before, when he had surgery.  He reported he had been advised not to lift.  Pain was precipitated by prolonged standing and irritated by his belt.  On examination, no inguinal hernias were palpated.

On VA examination conducted April 28, 2014, the Veteran reported pain at the left groin and umbilical surgical sites.  He also reported polyuria, however the examiner stated that this was more likely unrelated to the hernia but due to prostatic hypertrophy or hyperactive bladder.  On examination, no hernia was detected on the right.  On the left there was a small, readily reducible hernia.  There was no indication for a supporting belt.  There was left scrotal tenderness, without any swelling or masses.  The examiner stated that the Veteran's hernia did not impact his ability to work.  

Rating Prior to April 28, 2014

The evidence shows that prior to his surgery in 2010 the Veteran had bilateral hernias that were small or reducible, and without true hernia protrusion.  Following his surgery, the December 2010 VA examination stated that no inguinal hernias were palpated.  Thus, there is no basis for a compensable rating prior to April 28, 2014 as the evidence showed reducible hernias that had not been operated on, or following the surgery, no recurrent hernias were demonstrated.  

Rating From April 28, 2014

The 10 percent assigned from April 28, 2014, the date of the most recent VA examination, reflects the finding that the Veteran has a reducible postoperative hernia on the left, but no hernia on the right.  The record does not show that the left inguinal hernia is not well-supported by truss, or not readily reducible, thus a higher evaluation is not warranted.  

The Board has considered whether a referral for an extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; the assigned schedular evaluation is adequate; and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral). 

The schedular evaluations for the Veteran's bilateral inguinal hernia disability are adequate.  The Veteran's symptoms have been adequately addressed by the schedular rating criteria.  The Veteran offers no argument as to how his disability renders application of the ratings schedule inadequate; he merely disagrees with the assigned evaluation.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  Referral for extraschedular consideration is not warranted.  











ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

An initial compensable evaluation for bilateral inguinal hernia prior to April 28, 2014, and an evaluation in excess of 10 percent from that date, are denied.


REMAND

The record is inadequate to decide the Veteran's clams of service connection for right and left knee disabilities.

Service treatment records show that in February 1959 the Veteran reported pain in the right knee for three weeks, with no recent injury.  X-ray was negative.  The impression was sprain.  The service separation examination in July 1959 noted normal lower extremities.

A June 1996 VA psychiatry treatment note included a notation that the Veteran "still suffers greatly from his knee; results of MRI show a torn ligament."

A VA general medical examination in December 2000 did not include any complaint or findings related to the right knee.

On VA examination in July 2012, the Veteran reported a history of bilateral knee pain since the military.  He denied any trauma.  There was no X-ray evidence of arthritis of the knee.  The examiner stated that the claimed right knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that "there is documentation of complaint of right knee pain with no trauma and negative films during service in 1959.  The symptoms are consistent with patello-femoral syndrome.  Since then there is no further documentation of any knee pain or issues.  The images are more suggestive of a vascular pathology."  

A private radiology report dated in April 2013 noted that films showed evidence of mild osteoarthritis of bilateral knees involving the medial and patellofemoral compartments.

The July 2012 VA examiner opined that the claimed knee condition was less likely than not related to the inservice complaints.  However, the examiner stated that there was "no further documentation of any knee pain or issues" since 1959.  This is incorrect, as the June 1996 VA psychiatry note provides evidence of complaints pertaining to at least one knee, as well as possible MRI evidence of a torn ligament.  Further, while the VA examiner stated that there was no evidence of current arthritis of either knee, the subsequent private X-ray evidence does demonstrate osteoarthritis of both knees.

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Veteran must be afforded a new examination.

The Veteran must be contacted and asked for information regarding the knee MRI referred to in the 1996 psychiatry note.  Records, if available, must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request information from the Veteran regarding any sources of treatment for a left or right knee disability since service, and specifically for the MRI of the knee(s) referred to in the June 1996 VA psychiatry treatment report.  After securing any necessary releases, obtain copies of all medical records from the identified treatment sources and associate them with the claim folder.  Document all attempts to procure records. 

2.  Schedule the Veteran for a VA joints examination by an appropriate medical professional to determine the nature and etiology of any current right and/or left knee disability.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to the virtual file, any relevant treatment records contained in the virtual files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

The examiner is to answer the following questions:

a)  From what current right or left knee disabilities does the Veteran suffer?  

b)  Is it at least as likely as not (a 50 percent or greater probability) that any identified right or left knee disability had its onset as a result of the Veteran's active service?  The examiner is to note and discuss the evidence of right knee complaints/findings during service, as well as the Veteran's history of bilateral knee pain since service, the MRI record if obtained, and the April 2013 X-ray evidence.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


